      Case 3:18-cv-01523 Document 66 Filed 03/06/20 Page 1 of 3 PageID #: 604



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT HUNTINGTON

MICHAEL WALKER, individually,

               Plaintiff,

vs.                                          Civil Action No. : 3:18-cv-01523
                                             Hon. Robert C. Chambers, U.S. District Judge

M. H. LOVEJOY, in his individual capacity,
B.E. DONAHOE, in his individual capacity,
B.W. PAULEY, in his individual capacity,
PUTNAM COUNTY COMMISSION, a
political subdivision of the State of West
Virginia,

               Defendants.

                                     NOTICE OF APPEAL

        Now comes the plaintiff, Michael Walker, by counsel, John H. Bryan, and hereby gives

notice that he will hereby appeal to the United States Court of Appeals for the Fourth Circuit

from the March 2, 2020 Memorandum Opinion and Order granting summary judgment for

defendants Donahoe and Pauley, as well as the September 27, 2019 Memorandum Opinion and

Order granting dismissal under Rule 12(b)(6) on Counts One, Two and Five for defendants

Lovejoy and the Putnam County Commission.



                                             MICHAEL WALKER
                                             By Counsel
    Case 3:18-cv-01523 Document 66 Filed 03/06/20 Page 2 of 3 PageID #: 605




/s/ John H. Bryan
John H. Bryan (WV Bar No. 10259)
JOHN H. BRYAN, ATTORNEYS AT LAW
611 Main Street
P.O. Box 366
Union, WV 24983
(304) 772-4999
Fax: (304) 772-4998
jhb@johnbryanlaw.com

for the Plaintiff
      Case 3:18-cv-01523 Document 66 Filed 03/06/20 Page 3 of 3 PageID #: 606



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT HUNTINGTON

MICHAEL WALKER, individually,

               Plaintiff,

vs.                                           Civil Action No. : 3:18-cv-01523
                                              Hon. Robert C. Chambers, U.S. District Judge

M. H. LOVEJOY, in his individual capacity,
B.E. DONAHOE, in his individual capacity,
B.W. PAULEY, in his individual capacity,
PUTNAM COUNTY COMMISSION, a
political subdivision of the State of West
Virginia,

               Defendants.

                                 CERTIFICATE OF SERVICE

        I, John H. Bryan, do hereby certify that I have delivered a true copy of the foregoing

NOTICE OF APPEAL upon counsel of record by using the CM/ECF System, this the 6th day of

March, 2020, and addressed as follows:

John P. Fuller, Esq.
Charles R. Bailey, Esq.
Adam K. Strider, Esq.
BAILEY & WYANT, PLLC
500 Virginia Street, East, Suite 600
Post Office Box 3710
Charleston, WV 25337-3710
Counsel for all defendants
                                                     /s John H. Bryan
